HASTIE, Chief Judge, with whom MCLAUGHLIN and GANEY, Circuit Judges,
join, dissenting.
Because final disposition of this and numerous companion cases has been so long delayed by the need for judicial disposition of various important legal questions that the parties to this litigation have raised and contested seriatim in trial and appellate courts, this statement of dissenting views has been drafted more summarily and with less documentation than otherwise might have been desirable. Moreover, the basic supporting argument has already been stated in the opinion promulgated March 30, 1967 by the then unanimous panel of this court which originally heard this appeal. Adhering to that view of the case, we who now dissent are content merely to supplement that opinion with a short statement of what we believe to be the basic errors in the analysis of the present majority.
The majority opinion reasons that this action in a United States District Court for the wrongful death of a passenger, negligently caused when the appellant’s commercial aircraft crashed in navigable water of Boston harbor, may properly be adjudicated as a diversity action on a Pennsylvania contract, with the result that the federal court is obligated to apply Pennsylvania rules of choice of law and to grant the relief and remedy which Pennsylvania law provides for damage caused, by a breach of contract. Thus, the proper characterization of the wrong in suit as a maritime tort, or a breach of contract, or either at judicial pleasure, is an important, perhaps decisive,threshold question.
The contractual theory of liability is that the carrier breached a promise it had made to the passenger that it would not be negligent in transporting him. The main trouble with that argument is that the alleged promise is a legal fiction. The majority opinion concedes this, fairly stating that no contract of carriage was in evidence and no finding was made that the alleged contract of carriage did in fact include any such promise. Indeed, in the words of the majority opinion, “the common carrier’s contractual obligation to transport its passengers in a non-negligent manner is not bargained for by the respective parties; rather it is imposed . by law.” That statement is *33precise and accurate, except for the internal contradiction which results from the inclusion of the adjective “contractual”. The difference between a legal duty to perform in accordance with a bargain and an obligation imposed in invitum to avoid injury to another is the fundamental distinction between contract and tort. Therefore, we adopt a legal fiction if we say that the wrong proved in this case is a breach of contract. Moreover, on the present record, to invoke the ancient common law procedural device of waiving the tort and suing in “assumpsit” is merely to formalize and. Latinize the fiction without substantiating it. In reality, the wrong here is a tort and nothing else.
Indeed, this court has already held in another case growing out of the same accident that the catastrophic crashing of the appellant’s aircraft in navigable water within a marine league of the Massachusetts shore was a maritime tort within the admiralty jurisdiction of the United States and its courts. Weinstein v. Eastern Airlines, Inc., 3d Cir. 1963, 316 F.2d 758.1 *The majority undertakes to counter this holding by arguing on the authority of Griffith v. United Air Lines, Inc., 1964, 416 Pa. 1, 203 A.2d 796, that Pennsylvania law would recognize and act upon an alternative view of this case a substantiated claim for breach of contract. This is at least very doubtful, if only because, as we already have pointed out, no contract is in evidence here. But more fundamentally, when, in the course of litigation in a federal court, it becomes necessary to determine whether the wrong in suit is a maritime tort or a breach of contract, the federal court must decide for itself what characterization is proper, without any duty of deference to any state view. And when it appears that the wrong in suit has the essential character of imposed liability for negligent personal injury and can be analyzed as a breach of a promise only by invoking a legal fiction, the alleged state view is no more persuasive than it is authoritative.
This conclusion has been reached without any differentiation between the survival claim and the wrongful death claim. But even if the survival claim could be characterized as a contract claim of the decedent to which his kin succeeded upon his death, the wrongful death claim will not bear any such restructuring.2
Admittedly, the wrongful death claim is an original claim of someone other than the decedent for negligent invasion of the claimant’s own economic interests. The carrier had no contract with this claimant and made no promise to the passenger to do anything for his dependents. The majority opinion suggests no way, and we can think of none, in which this claim can logically be treated as contractual. Cf. Miller v. Preitz, 1966, 422 Pa. 383, 221 A.2d 320; DiBelardino v. Lemmon Pharmacal Co., 1965, 416 Pa. 580, 208 A.2d 283.
But even without characterizing this suit as contractual, the majority would allow recovery measured by the wrongful death and survival statutes of Pennsylvania. Reasons for rejecting that conclusion are stated in the opinion of the panel which first heard this appeal. Analysis begins with the conception that the applicable rules of maritime law are part of a controlling body of national law with state law as such playing no authoritative role. Though diversity of citizenship is alleged and established in this ease, the rules of Erie R. R. v. Tompkins, 1938, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 and Klaxon Co. v. Stentor Electric Mfg. Co., 1941, 313 U.S. 487, 61 S.Ct. 1020, 85 L.Ed. 1477, have *34no proper application. Pope & Talbot, Inc. v. Hawn, 1953, 346 U.S. 406, 74 S.Ct. 202, 98 L.Ed. 143.3 However, in fashioning admiralty remedies for wrongful death in waters adjacent to a state, the federal courts uniformly have seen fit to create an admiralty remedy equivalent to the statutory wrongful death remedy of the state within whose territorial waters the wrong occurred. The Tungus v. Skovgaard, 1959, 358 U.S. 588, 79 S.Ct. 503, 3 L.Ed.2d 524.
Admiralty might have employed some ■other device, for example, allowing recovery equivalent to that provided by the Death on the High Seas Act. 46 U.S.C. §§ 761-767. Or the less generous ■death benefits under the Longshoremen’s and Harbor Workers’ Compensation Act, 33 U.S.C. § 909, could have been used as a model. Indeed, courts of admiralty, adhering to historic maritime precept, might have refused to allow any death recovery until Congress should so legislate. Or admiralty might inquire in each case what state has the most impressive contact, or aggregate of contacts, with the parties and transactions involved in the fatal accident and borrow the remedy of that state for wrongful death.
This last alternative, which the majority now adopts, would introduce new variables and new elements of uncertainty into the determination of admiralty awards for wrongful death. It also would invite forum shopping and lead to litigated controversy, such as this disaster already has produced, over the removal of causes. It is difficult to believe that the result of this change would be an improvement upon the present practice of consistently borrowing the remedy of the place of wrong, one state that always is substantially concerned with and historically has provided a remedy for fatal accidents occurring within its borders.
It is noteworthy in this connection that even the majority opinion speaks of federal concern to respect “the sovereignty of the states over deaths caused by maritime torts within state territorial waters.” State “sovereignty” seems an overstatement of what undoubtedly is legitimate state concern in such a situation as this since paramount authority in the maritime realm is national rather than state. But the majority is correct that recognition of the special interest of a state in harm suffered within its geographic boundaries is implicit in the federal borrowing of wrongful death remedies of that state. In this case the logical result of the point made by the majority would be to allow a maritime wrongful death recovery equivalent to that provided by the law of Massachusetts.
Conceding that in no reported case involving death in territorial waters has the Supreme Court sanctioned an admiralty borrowing of the wrongful death act of any state other than that within whose territorial waters the fatal accident occurred, the majority finds analogical justification for a different procedure here in Lauritzen v. Larsen, 1953, 345 U.S. 571, 73 S.Ct. 921, 97 L.Ed. 1254 and Romero v. International Terminal Operating Co., 1959, 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed.2d 368. But both of these cases posed the question whether the maritime law of one nation or of another nation should be recognized as determinative of liability for a particular maritime injury. Here, in contrast, the only maritime law involved is' our own federal law, and its authority in the present context is unchallenged. Moreover, in the Lauritzen case the dominant considerations were that the ship flew the Danish flag and the injured seaman and the defendant shipowner were Danish nationals. It is of no relevance in our case that in the adjudication of maritime tort claims the national law of the place of injury may be subordinated to the national law of the flag and of the parties’ allegiance. On the other *35hand, it is particularly striking that in Lauritzen short shrift was accorded the argument that the law of the United States should apply because the plaintiff seaman had been hired in the United States. The Court said: “We do not think the place of contract is a substantial influence in the choice between competing laws to govern a maritime tort.” 345 U.S. at 589, 73 S.Ct. at 932. If anything in Lauritzen is helpful in our case, it is that language......
The Romero case refused to apply a statute of the United States, the Jones Act, to a maritime tort involving Spanish parties on a Spanish ship in New York harbor. There too the dominance of flag and nationality determined the choice between the maritime laws of different nations. This decision has no relevance here where our accepted starting point is the dominance of federal law over local law in the maritime area.
Finally, we have not overlooked the argument, not considered by the majority, that admiralty should fashion the details of its own wrongful death remedy without regard to any special limiting provisions of the wrongful death statute of any concerned state. To us this would make sense. It also would make for desirable uniformity in maritime law. But unless and until the Supreme Court shall adopt this position, as unsuccessfully urged by the four dissenting Justices in The Tungus v. Skovgaard, supra, we think an inferior federal court is obligated to allow and define recovery here in the manner indicated by the wrongful death law of Massachusetts.4
For the reason stated in this opinion and in the opinion of this court on first hearing of this appeal, we who dissent would reverse the judgment of the district court and order a new trial on the issue of damages.

. The Weinstein opinion recognized the possibility that a breach of warranty or other contractual undertaking could also be involved. But Weinstein did not reach the present question whether the wrong actually established at trial was a tort or a breach of contract.


. The Griffith case upon which the majority relies was an action on a survival claim, not a wrongful death claim.


. Even where suit is brought in a state court for maritime injury caused by a shoreside negligent act, the state court must apply national maritime law. Carlisle Packing Co. v. Sandanger, 1922, 259 U.S. 255, 42 S.Ct. 475, 66 L.Ed. 927.


. Footnote 9 of the majority opinion suggests that the Massachusetts limitations on recovery for wrongful death may be “so offensive to traditional principles of maritime law that admiralty should decline to enforce” them. Of course admiralty traditionally allowed no recovery for wrongful death. Thus, recovery as limited by Massachusetts would be a liberalization of the historic principles of admiralty law.